UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 SBT Bancorp, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Notice of 2014 Annual Meeting and Proxy Statement [THIS PAGE INTENTIONALLY LEFT BLANK] April 11, 2014 Dear Shareholders: We are pleased invite you to attend SBT Bancorp’s Annual Meeting of Shareholders. The meeting will be held on Tuesday, May 13, 2014 at 5:00 p.m. at the main office of our subsidiary, The Simsbury Bank & Trust Company, Inc., located at 981 Hopmeadow Street, Simsbury, Connecticut. The enclosed materials describe the matters to be considered and voted upon by shareholders of the Company at the Annual Meeting. Also enclosed for your review is our 2013 Annual Report, which contains detailed information concerning the activities and performance of the Company for the fiscal year ended December 31, 2013. It is important that your shares are represented and voted at the Annual Meeting, whether or not you attend the Annual Meeting in person and regardless of the number of shares you own. To make sure your shares are represented and voted, we urge you to complete and submit the enclosed proxy card. The proxy statement explains more about proxy voting. Please read it carefully. We look forward to your participation. We appreciate your continued interest in SBT Bancorp, Inc. and look forward to seeing you at the Annual Meeting. Sincerely, /s/ Martin J. Geitz Martin J. Geitz President and Chief Executive Officer [THIS PAGE INTENTIONALLY LEFT BLANK] NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 13, 2014 To the Shareholders of SBT Bancorp, Inc.: Notice is hereby given that the Annual Meeting of Shareholders of SBT Bancorp, Inc. will be held at the main office of the Company’s subsidiary, The Simsbury Bank & Trust Company, Inc., 981 Hopmeadow Street, Simsbury, Connecticut on Tuesday, May 13, 2014 at 5:00 p.m., local time.At the Annual Meeting, the shareholders of SBT Bancorp, Inc. will consider and vote upon the following matters: 1. The election of four Class III directors for a term expiring at the 2017 Annual Meeting; 2. The non-binding advisory approval of the compensation of SBT Bancorp, Inc.’s named executive officers as determined by the Compensation and Human Resources Committee; 3. The ratification of the appointment of Shatswell, MacLeod & Co., P.C., certified public accountants, as independent registered public accounting firm for SBT Bancorp, Inc. for the fiscal year ending December 31, 2014; and 4. The transaction of such other business as may properly be brought before the meeting or any adjournment or postponement thereof. Only shareholders of record at the close of business on March 7, 2014 are entitled to notice of and to vote at the Annual Meeting and any and all adjournments or postponements thereof. IT IS IMPORTANT THAT YOUR STOCK BE REPRESENTED AT THE MEETING. WE URGE YOU TO SIGN, DATE AND RETURN THE ENCLOSED PROXY AS PROMPTLY AS POSSIBLE, WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING IN PERSON. SHAREHOLDERS OF RECORD WHO ATTEND THE MEETING MAY REVOKE THEIR PROXY AND VOTE IN PERSON. BY ORDER OF THE BOARD OF DIRECTORS /s/ Gary R. Kevorkian Simsbury, Connecticut
